            Case 1:20-cv-00720-RCL Document 1 Filed 03/12/20 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

BRICKLAYERS & TROWEL TRADES                                  )
INTERNATIONAL PENSION FUND, by and through                   )
its Board of Trustees as administered by the Central         )
Collection Unit of the International Union of                )
Bricklayers and Allied Craftworkers                          )
620 F Street, N.W.                                           )
Washington, D.C. 20004,                                      )
                                                             )
                                      Plaintiff,             )
                                                             )
                       v.                                    )
                                                             )
MRC TILE & MARBLE LLC                                        )
2031 Magnolia Garden Drive                                   )
O’Fallon, Missouri 63368,                                    )
                                                             )
    and                                                      )
                                                             )
ACA DEVELOPMENT, LLC                                         )
d/b/a THE GROUT MEDIC OF ST LOUIS                            )
1 1st Missouri Center, Suite 214                             )
Creve Coeur, Missouri 63141                                  )
                                                             )
                                      Defendants.            )

                                          COMPLAINT

               (FOR EQUITABLE RELIEF TO COMPEL PAYROLL AUDIT)

       Plaintiff, pursuant to Federal Rule of Civil Procedure 8(a), hereby alleges the following:

                                            PARTIES

       1.       Plaintiff, Bricklayers & Trowel Trades International Pension Fund ("the IPF") is an

employee pension benefit plan as that term is defined in Section 3(1) of the Employee Retirement

Income Security Act of 1974 ("ERISA"), 29 U.S.C. § 1002(1). The IPF is a multiemployer plan

as that term is defined in Section 3(37) of ERISA, 29 U.S.C. § 1002(37). The IPF was established

and is maintained in accordance with its Amended and Restated Agreement and Declaration of
            Case 1:20-cv-00720-RCL Document 1 Filed 03/12/20 Page 2 of 13



Trust. The IPF is administered at 620 F Street, N.W., in Washington, D.C. The members of the

Board of Trustees of the IPF are fiduciaries as provided in the IPF’s Amended and Restated

Agreement and Declaration of Trust and as defined in Section 3(21) of ERISA, 29 U.S.C. §

1002(21). The Trustees bring this action for the benefit of the beneficiaries of the IPF.

       2.       As stated in the “Collection Procedures of the Central Collection Unit of the

Bricklayers and Allied Craftworkers” the IPF is authorized to effect collections on behalf of the

Bricklayers and Allied Craftworkers International Health Fund (“IHF”).

       3.       The IPF is also authorized to file suit on behalf of the following affiliated International

Union of Bricklayers and Allied Craftworkers, Tile and Marble Setters and Finishers Local Union

#18 of Eastern Missouri Administrative District Council funds pursuant to an assignment of claims:

the Tile Finishers Local Union No. 18, St. Louis, Missouri Pension Plan (“Tile Finishers Pension

Fund”), the Ceramic Tile and Marble Masons’ Union No. 18 of Missouri Employees Pension Plan

and Trust (“Ceramic Tile Pension Fund”), the Tile Layers Joint Apprenticeship and Training Fund

(“Training Fund”), and the Industry Advancement Fund (“IAF” and, together with the IPF, IHF, Tile

Finishers Pension Fund, Ceramic Tile Pension Fund, and Training Fund as “Funds”).

       4.       Defendant, MRC Tile & Marble LLC is a Missouri limited liability company with a

registered office address of 2031 Magnolia Garden Drive, in O’Fallon, Missouri, and at all times

relevant to this action has been an “employer in an industry affecting commerce” as defined in

Sections 3(5), (11), and (12) of ERISA, 29 U.S.C. §§ 1002(5), (11) and (12).

       5.       Defendant, ACA Development, LLC d/b/a The Grout Medic of St Louis is a Missouri

limited liability company with a registered office address of 1 1st Missouri Center, Suite 214 in Creve

Coeur, Missouri, and at all times relevant to this action has been an “employer in an industry affecting

commerce” as defined in Sections 3(5), (11), and (12) of ERISA, 29 U.S.C. §§ 1002(5), (11) and (12).




                                                    2
               Case 1:20-cv-00720-RCL Document 1 Filed 03/12/20 Page 3 of 13



                                     JURISDICTION AND VENUE

       6.          This is an action by employee benefit plans for appropriate equitable relief. This

Court has subject matter jurisdiction under §§ 502(a)(3), (g) and 515 of ERISA, 29 U.S.C.

§§ 1132(a)(3), (g) and 1145, under Sections 301(a) and (c) of the Labor Management Relations

Act (“LMRA”), 29 U.S.C. § 185(a) and (c), and supplemental jurisdiction pursuant to 28 U.S.C.

§ 1367.

       7.          This Court has personal jurisdiction over Defendants pursuant to Section 502 of

ERISA, 29 U.S.C. § 1132(e)(2) and Sections 301(a) and (c) of the LMRA, 29 U.S.C. § 185(a) and

(c).

          8.       Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2), and Sections 301(a) and (c) of the LMRA, 29 U.S.C. § 185(a) and (c).

                                                 FACTS

       9.          Defendant MRC Tile & Marble LLC filed Articles of Organization with the Missouri

Corporations Division on November 13, 2017. A copy of that filing is attached as Exhibit A. Pursuant

to the Articles of Organization:

       (a)         MRC Tile & Marble LLC was organized as a “[c]onstruction company specializing

                   in [t]ile and [m]arble”;

       (b)         MRC Tile & Marble LLC maintains a registered office address of 2031 Magnolia

                   Garden Drive, in O’Fallon, Missouri;

       (c)         MRC Tile & Marble’s registered agent is John Matthew Lupo, at 2031 Magnolia

                   Garden Drive, in O’Fallon Missouri; and

       (d)         the filed Articles of Organization document was to be returned to John Matthew Lupo.




                                                    3
            Case 1:20-cv-00720-RCL Document 1 Filed 03/12/20 Page 4 of 13



          10.   Defendant MRC Tile & Marble LLC executed a collective bargaining agreement with

the International Union of Bricklayers and Allied Craftworkers, Tile and Marble Setters and Finishers

Local Union #18 of Eastern Missouri Administrative District Council (“Union”) on June 26, 2019

(“Collective Bargaining Agreement”), that governs the wages, benefits and terms and conditions of

employment of certain employees performing work for the Defendants. Defendant MRC Tile &

Marble LLC has been bound and signatory to Collective Bargaining Agreement at all relevant times

herein.

          11.   Defendant MRC Tile & Marble LLC filed a Registration of Fictitious Name with the

Missouri Corporations Division on March 26, 2019, to register the fictitious business name “The

Grout Medic St. Louis.” A copy of that filing is attached as Exhibit B. Pursuant to the Registration

of Fictitious Name:

          (a)   The Grout Medic St. Louis maintained a registered office address of 2031 Magnolia

                Garden Drive, in O’Fallon Missouri;

          (b)   The Grout Medic St. Louis was owned solely by MRC Tile & Marble LLC, located

                at 2031 Magnolia Garden Drive in O’Fallon, Missouri, which in turn is owned by

                John M. Lupo; and

          (c)   the filed Registration of Fictitious Name document was to be returned to John

                Matthew Lupo.

          12.   Defendant ACA Development, LLC filed Articles of Organization with the Missouri

Corporations Division on December 24, 2019. A copy of that filing is attached as Exhibit C. Pursuant

to the Articles of Organization:

          (a)   ACA Development, LLC was organized to “[c]omplete construction services for

                customers”;




                                                 4
         Case 1:20-cv-00720-RCL Document 1 Filed 03/12/20 Page 5 of 13



       (b)     ACA Development, LLC maintains a registered office address of 1 1st Missouri

               Center, Suite 214, in Creve Coeur, Missouri; and

       (c)     ACA Development, LLC’s registered agent is K&R Registered Agent Services Inc.,

               at 1 1st Missouri Center, Suite 214, in Creve Coeur, Missouri;

       (d)     ACA Development, LLC’s sole organizer is Carol Ann Lupo, at 3209 Denton Lane

               in St. Charles, Missouri; and

       (e)     the filed Articles of Organization document was to be returned to Carol Ann Lupo,

               but at the email address “mlupo@thegroutmedic.com.”

       13.     John M. Lupo filed a Cancellation of Registration of Fictitious Name with the

Missouri Corporations Division on December 30, 2019. A copy of that filing is attached as Exhibit

D. The Cancellation of Registration of Fictitious Name cancelled the fictitious business name “The

Grout Medic St. Louis” and was to be returned to John M. Lupo at 2031 Magnolia Garden Drive in

O’Fallon, Missouri.

       14.     ACA Development, LLC filed a Registration of Fictitious Name with the Missouri

Corporations Division on December 30, 2019, to register the fictitious business name “The Grout

Medic St Louis.” A copy of that filing is attached as Exhibit E. Pursuant to the Registration of

Fictitious Name:

       (a)     The Grout Medic St Louis maintains a registered office address of 3209 Denton Lane,

               in St. Charles, Missouri;

       (b)     The Grout Medic St Louis business name is owned solely by ACA Development,

               LLC, located at 1 1st Missouri Center, Suite 214 in Creve Coeur, Missouri, which in

               turn is owned by Carol Ann Lupo; and




                                                 5
          Case 1:20-cv-00720-RCL Document 1 Filed 03/12/20 Page 6 of 13



        (c)     the filed Registration of Fictitious Name was to be returned to Carol Ann Lupo, but at

                the email address “mlupo@thegroutmedic.com.”

        15.     John Matthew Lupo is known to Plaintiff to go by “Matt Lupo” and has exchanged

emails and correspondence with the Union using and/or listing the email address

“mlupo@thegroutmedic.com.”

        16.     At all times material herein, MRC Tile & Marble LLC and ACA Development, LLC

d/b/a The Grout Medic of St Louis have been affiliated business enterprises with, among other

characteristics, substantially:

        (a)     common and related owners, including John Matthew Lupo and Carol Ann Lupo;

        (b)     common management, including the same managers, John Matthew Lupo and Carol

Ann Lupo; and

        (c)     common business purpose in the tile and marble installation, maintenance, and

construction industry in the same geographic area.

        17.     By virtue of these and other facts, Defendants MRC Tile & Marble LLC and ACA

Development, LLC d/b/a The Grout Medic of St Louis constitute a single integrated business

enterprise, single employer, and/or alter ego of one another.

        18.     The creation and use of ACA Development, LLC d/b/a The Grout Medic St Louis

was a transparent attempt by MRC Tile & Marble LLC to circumvent its contractual obligations under

the Collective Bargaining Agreement, and resulted in an expected or reasonably foreseeable benefit

to MRC Tile & Marble LLC related to its labor and contractual obligations.

        19.     By virtue of the actions, affiliations, and relationships described above, Defendants

MRC Tile & Marble LLC and ACA Development, LLC d/b/a The Grout Medic of St Louis are bound




                                                  6
             Case 1:20-cv-00720-RCL Document 1 Filed 03/12/20 Page 7 of 13



by the Collective Bargaining Agreement at all relevant times and are jointly and severally liable to

the Funds for all amounts due and owing pursuant to the Collective Bargaining Agreement.

        20.      Pursuant to the Collective Bargaining Agreement Defendants agreed to pay certain

sums of money to the Funds for certain hours worked by employees of Defendants performing work

covered by the Collective Bargaining Agreement.

        21.      During the period of June 2019 to the present, Defendants have employed employees

performing work covered by the Collective Bargaining Agreement.

        22.      Pursuant to the Funds’ respective Agreements and Declarations of Trust, the

General Collection Procedures of the Central Collection Unit of the International Union of

Bricklayers and Allied Craftworkers, and/or Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3),

and Central States Pension Fund v. Central Transport, Inc., 472 U.S. 559 (1985), the Plaintiff is

entitled to obtain and conduct an audit of Defendants’ payroll and related records on behalf of the

Funds and Defendants are obligated to submit to a payroll compliance review conducted by

Plaintiff.

        23.      Pursuant to the Funds’ respective Agreements and Declarations of Trust, the General

Collection Procedures of the Central Collection Unit of the International Union of Bricklayers and

Allied Craftworkers, the Joint Collection Policy and Procedure, and/or Section 502(g)(2)(B) of

ERISA, 29 U.S.C. § 1132(g)(2)(B), an employer who fails to pay required contributions on time is

liable for interest from the due date of each monthly payment.

        24.      Pursuant to the Funds’ respective Agreements and Declarations of Trust, the General

Collection Procedures of the Central Collection Unit of the International Union of Bricklayers and

Allied Craftworkers, and Section 502(g)(2)(C) of ERISA, 29 U.S.C. § 1132(g)(2)(C), an employer

who fails to pay required contributions on time also is liable for an amount equal to the greater of an




                                                  7
          Case 1:20-cv-00720-RCL Document 1 Filed 03/12/20 Page 8 of 13



additional calculation of interest on the unpaid contributions, or liquidated damages in the amount of

20% of the total contributions owed.

        25.     Pursuant to the Funds’ respective Agreements and Declarations of Trust, the General

Collection Procedures of the Central Collection Unit of the International Union of Bricklayers and

Allied Craftworkers, the Joint Collection Policy and Procedure, and/or Section 502(g)(2)(D) of

ERISA, 29 U.S.C. § 1132(g)(2)(D), an employer who fails to pay required contributions is liable for

all attorneys' fees, audit fees and costs for collection.

                                                COUNT I

                                          (PAYROLL AUDIT)

        26.     Plaintiff hereby restates and incorporates by reference the allegations set forth in

paragraphs 1 through 25 as if fully set forth in this Count I.

        27.     Pursuant to the Funds’ respective Agreements and Declarations of Trust, and the

General Collection Procedures of the Central Collection Unit of the International Union of

Bricklayers and Allied Craftworkers, and/or Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3),

and Central States Pension Fund v. Central Transport, Inc., 472 U.S. 559 (1985), Plaintiff is

permitted to conduct an audit of Defendants’ pertinent employment and payroll records on behalf

of the Funds.

        28.     A payroll compliance review of Defendants’ records is necessary to determine

whether Defendants have accurately reported all hours of covered work performed, accurately

reported employee classifications, reported correct contribution rates, and to determine the exact

amount owed by Defendants to the Funds under the terms of the Collective Bargaining Agreement.

        29.     Defendants have refused requests to cooperate with reporting and payment obligations

required by the Collective Bargaining Agreement, and were advised that continued failure to adhere




                                                     8
          Case 1:20-cv-00720-RCL Document 1 Filed 03/12/20 Page 9 of 13



to the terms of the Collective Bargaining Agreement would result in a payroll audit conducted on

behalf of the Funds. To date, Defendants have refused to cooperate.

        30.       Plaintiff therefore seeks to conduct a payroll compliance review of the records of

Defendants for all work months during the period of June 2019 through the date the audit is

completed.

                                               COUNT II

              (UNREPORTED AND UNPAID CONTRIBUTIONS AND OTHER
                 AMOUNTS OWED TO EMPLOYEE BENEFIT FUNDS)

        31.       Plaintiff hereby restates and incorporates by reference the allegations set forth in

paragraphs 1 through 30 as if fully set forth in this Count II.

        32.       Because Defendants have failed to comply with their duty to submit to a payroll

audit, the Funds cannot determine whether additional contributions are due by Defendants for

covered work performed from June 2019 through the date the audit can be completed.

        33.       Plaintiff will be entitled to judgment against Defendants for all contributions owed as

determined by the audit, plus interest owed on unpaid contributions at the rate of 15% for the IPF and

the IHF, and at the rate of 1.5% per month for the Tile Finishers Pension Fund, Ceramic Tile Pension

Fund, and Training Fund, plus an amount equal to the greater of an additional calculation of interest

on the unpaid contributions at the rate of 15% per annum for the IPF and the IHF and at the rate of

1.5% per month for the Tile Finishers Pension Fund, Ceramic Tile Pension Fund, and Training Fund,

or liquidated damages in the amount of 20% of the total contributions owed, audit costs, and attorneys'

fees and costs.

        34.       Plaintiff will also seek a judgment in this action against Defendants for all

contributions, interest, liquidated damages, audit costs, and attorneys’ fees and costs which become




                                                    9
         Case 1:20-cv-00720-RCL Document 1 Filed 03/12/20 Page 10 of 13



due, are determined due pursuant to the audit, or are estimated to be due, subsequent to the filing of

this action, during the pendency of this action, and up to the date of judgment.

                                              COUNT III

                      (UNREPORTED AND UNPAID CONTRIBUTIONS
                         AND OTHER AMOUNTS OWED TO IAF)

        35.     Plaintiff hereby restates and incorporates by reference the allegations set forth in

paragraphs 1 through 34 as if fully set forth in this Count III.

        36.     Because Defendants have failed to comply with the duty to submit to a payroll

audit, the IAF cannot determine whether additional contributions are due to the IAF by Defendants

for covered work performed from June 2019 through the date the audit can be completed.

        37.     Plaintiff will be entitled to judgment against Defendants for all contributions owed as

determined by the audit, plus interest owed on unpaid contributions at the rate of 1.5% per month,

plus an amount equal to the greater of an additional calculation of interest on the unpaid contributions

at the rate of 1.5% per month, or liquidated damages in the amount of 20% of the total contributions

owed, audit costs, and attorneys' fees and costs.

        38.     Plaintiff will also seek a judgment in this action against Defendants for all

contributions, interest, liquidated damages, audit costs, and attorneys’ fees and costs which become

due, are determined due pursuant to the audit, or are estimated to be due, subsequent to the filing of

this action, during the pendency of this action, and up to the date of judgment.

        WHEREFORE, Plaintiff prays judgment on Counts I, II, and III as follows:

        A.      For a Court Order requiring Defendants to submit all payroll books and records to

Plaintiff, or its designee, for an audit covering the period of June 2019 through the date the audit is

completed.




                                                    10
         Case 1:20-cv-00720-RCL Document 1 Filed 03/12/20 Page 11 of 13



       B.      For unpaid contributions due and owing to the Funds for work performed as

determined by the audit.

       C.      For interest from the due date of each unpaid monthly contribution payment owed as

determined by the audit through the date of judgment, plus an amount equal to the greater of an

additional calculation of interest on each unpaid monthly contribution payment owed as determined

by the audit from the due date of each monthly payment through the date of judgment, or liquidated

damages in the amount of 20% of the total unpaid contributions owed as determined by the audit, as

provided for in the Funds’ respective Agreements and Declarations of Trust, the General Collection

Procedures of the Central Collection Unit of the International Union of Bricklayers and Allied

Craftworkers, the Joint Collection Policy and Procedure, and/or pursuant to 29 U.S.C. § 1132(g)(2).

       D.      Costs, reasonable attorneys' fees for collection and audit costs as required by the

Collective Bargaining Agreement, Funds’ respective Agreements and Declarations of Trust, the

General Collection Procedures of the Central Collection Unit of the International Union of

Bricklayers and Allied Craftworkers, the Joint Collection Policy and Procedure, and/or 29 U.S.C. §

1132(g)(2), up to the date of judgment.

       E.      For such contributions, interest, liquidated damages, audit costs and reasonable

attorneys’ fees and costs that may accrue and/or are found to be due and owing to the Funds

subsequent to the filing of this Complaint, during the pendency of this action, and up to the date of

judgment.

       F.      Such further relief as the Court deems appropriate.




                                                 11
        Case 1:20-cv-00720-RCL Document 1 Filed 03/12/20 Page 12 of 13



                                    Respectfully submitted,

Dated: March 12, 2020         By:   /s/ Charles W. Gilligan
                                    Charles W. Gilligan (Bar No. 394710)
                                    O’DONOGHUE & O’DONOGHUE LLP
                                    5301 Wisconsin Avenue, N.W., Suite 800
                                    Washington, D.C. 20015
                                    Telephone: (202) 362-0041
                                    Facsimile: (202) 237-1200

                                    Attorney for the Plaintiff




                                      12
        Case 1:20-cv-00720-RCL Document 1 Filed 03/12/20 Page 13 of 13



                                CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing Complaint to be

served by certified mail in accordance with the requirements of Section 502(h) of the Employee

Retirement Income Security Act of 1974, 29 U.S.C. § 1132(h) this 12th day of March, 2020 on the

following:

              The Office of Division Counsel
              Associate Chief Counsel (TE/GE) CC:TEGE
              Room 4300
              1111 Constitution Avenue
              Washington, DC 20224

              Secretary of Labor
              200 Constitution Ave., N.W.
              Washington, DC 20210

              Attention: Assistant Solicitor for
                       Plan Benefits Security


                                             /s/ Charles W. Gilligan
                                                 Charles W. Gilligan




                                                   13
